EXAMINER’S PROPOSED AMENDMENTS TO THE CLAIMS


1.   (Currently Amended)    A vending machine having a vended product lifting retrieval mechanism provided therein, said vended product lifting retrieval mechanism comprising:
a frame assembly mounted internally within the vending machine forming at least a portion of a product retrieval bin, and having front and rear walls and an upwardly open upper portion;
a retrieval door pivotally mounted to the vending machine so as to move pivotally within the frame assembly between open and closed positions, and to provide an opening into the product retrieval bin when in the open position, said retrieval door having a front surface, singly opposing spaced apart sidewalls extending rearwardly from the front surface of the retrieval door, and a rear panel extending between the singly opposing spaced apart sidewalls,
a lifting body movable within the product retrieval bin and for receiving a vended product, the lifting body comprising opposing, single, spaced apart side walls directly interconnected to a bottom member, wherein the opposing, single, spaced apart side walls and bottom member are positioned entirely within the product retrieval bin, the opposing, single, spaced apart sidewalls each having an a upper portion pivotally attached to the singly opposing spaced apart side walls of the retrieval door, the lifting body, including the interconnected bottom member and the opposing, single, spaced apart side walls being movable between lower and raised positions as the retrieval door is moved between said  vended product at a desired raised height for product retrieval.

2.      (Previously Presented)     The vending machine as in claim 1 wherein said frame assembly provides a lifting motion guide for the lifting body. 

 3.       (Currently Amended)    The vending machine as in claim 1 wherein the rear panel comprises an anti-pilfering member when the delivery door is in said open position.

4.       (Currently Amended)    The vending machine as in claim 1 wherein the pivotal connection of the lifting body includes a pin extending inwardly from an upper portion of the lifting body into a slot provided in each of the singly, opposing, spaced apart sidewalls of the retrieval door.

5.       (Withdrawn)    The vending machine as in claim 1 wherein the bottom member of the lifting body includes front and rear edges that are shaped to interlock with a complimentary shaped portion of the front and rear walls of the delivery bin.

6.     (Currently Amended)   A method of delivering a vended product to a desired height comprising the steps of: 
providing a delivery door assembly at a desired level suitable for all customers to retrieve vended products that can move between closed and open positions; providing a single, vertically extending spaced apart, opposing side members, an upper portion of each of the single, vertically extending spaced apart opposing side members being operatively connected to opposite sides of the delivery door assembly and combined, are movable between said open and closed positions;  causing the vended product delivery lift to be raised from a first lower position to a second higher position as the delivery door assembly is moved from said closed to said open position, and  causing an inside surface of the delivery door assembly to serve as an anti-pilfering shield when the delivery door assembly is open. 

(claim 6 should describe the door assembly and connection of the door assembly to the lift as described in claim 1 – otherwise multiple parts making up a sidewall of a door for example is still readable on claim 6)

7.       (Previously Presented)    The method of claim 6 wherein the bottom member is positioned to follow closely to inner front and rear walls of the delivery bin. 

8.       (Withdrawn)    The method of claim 6 wherein the delivery bin has front and rear walls that are provided with a preformed shape there across, and the bottom portion has front and rear edges shaped to conform to and mesh with the preformed shape of the front and rear bin walls.

9.       (Withdrawn)    The method of claim 8 wherein the preformed shape of the front and rear walls comprises vertically extending undulations and the front and rear edges of the bottom member have a conforming shape.

10.      (Withdrawn)    The method of claim 9 wherein the undulations have a triangular cross sectional shape.

11.       (Withdrawn)    The method of claim 9 wherein the undulations have a square cross sectional shape.

12.       (Withdrawn)    The method of claim 6 wherein the delivery bin has front and rear walls that are provided with a preformed shape there across, and the bottom portion has front and rear edges shaped to interlock with the preformed shape of the front and rear bin walls.

13.   (Currently Amended)    A vending machine having a vended product retrieval mechanism provided therein comprising:
a frame assembly mounted internally within the vending machine forming at least a portion of a product retrieval bin, and having front and rear walls and an open upper portion;
a retrieval door movably mounted to the vending machine so as to move within the frame assembly between open and closed positions, and to provide an opening into singly, opposing spaced apart sidewalls extending rearwardly from the front panel, said front panel substantially covering a front portion of (the length and width of the singly, opposing spaced apart sidewalls) (Examiner notes the length and width lacks antecedent basis), and a rear panel extending between the singly, opposing spaced apart sidewalls,
a lifting body for receiving a vended product comprising opposing, single spaced apart side membersinterconnected to a lower portion of each of the opposing, single spaced apart side members, an upper portion of each of the opposing, single spaced apart side members including a movable connection to the retrieval door, the lifting body being positioned so as to be movable within the interior of the product retrieval bin between lower and raised positions as a function of the retrieval door movement between closed and open positions, respectively, with the raised position of the lifting body presenting the bottom member and the vended product at a desired raised height for product retrieval. 

(claim 13 should describe the door assembly and connection of the door assembly to the lift as described in claim 1 with respect to the single or single walls – otherwise multiple parts making up a sidewall of a door for example may still readable on claim 13)


(appears to lack antecedent basis) includes a stop member positioned at a top end thereof to intersect and stop movement of the rear panel.

15.	(Currently Amended)	   A vending machine having a vended product lifting retrieval mechanism provided therein, said vended product lifting retrieval mechanism comprising:
a product retrieval bin assembly mounted internally within the vending machine;
a product retrieval door mounted to the vending machine so as to move between open and closed positions;
a lifting body movable within the product retrieval bin assembly, the lifting body having opposing, single, vertically extending spaced apart side walls each having a bottom portion directly interconnected to a bottom member onto which a vended product will be received, the opposing, single, vertically extending spaced apart side walls and the bottom member being positioned entirely within the product retrieval bin assembly, the  opposing, single, vertically extending spaced apart sides each having an upper portion operatively attached to the retrieval door, the lifting body being movable between lower and raised positions as the retrieval door is moved between said closed and open positions, with the raised position of the interconnected bottom member presenting the vended product at a desired raised height for product retrieval.

(claim 15 should describe the door assembly and connection of the door assembly to the lift as described in claim 1 with respect to the single or single walls – otherwise multiple parts making up a sidewall of a door for example may still readable on claim 15)


	16.   (Previously Presented)    The vending machine as in claim 15 wherein the retrieval bin includes front and rear walls and the bottom member of the lifting body includes front and rear edges shaped to be complimentary to the front and rear walls of the retrieval bin.

	17.   (Previously Presented)  The vending machine as in claim 15 wherein side, front and rear edges of said bottom member are positioned within the retrieval bin to follow closely complimentary interior surfaces of the retrieval bin as the lifting body moves between lowered and raised positions as the retrieval door is moved between its closed and open positions. 

/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651